Title: Thomas Jefferson’s Agreement to Convey Bedford County Lands to Charles L. Bankhead, 29 October 1810
From: Jefferson, Thomas,Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson,Randolph, Thomas Mann,Bankhead, Charles Lewis,Bankhead, Ann C.
To: 


          
            Whereas Thomas Mann Randolph & Martha his wife by due conveyance from myself were seised in fee Simple of a parcell of Land in the County of Bedford, part of my tract of land called Poplar Forest, containing as conjectured by protraction but not known by actual Survey 1000 Acres of which parcel the said Thomas M. & Martha have conveyed to Anne Moseley 840 Acres being the part on the West side of Wolf Creek retaining the residue thereof on the East Side of the said Creek of unknown contents& the said Thomas M & Martha being bound for valuable considerations to convey to Wilson Jefferson Cary of Fluvanna 500 Acres of Land on the Eastern Side of the said Creek & adjacent to those sold to the said Anne Moseley which said 500 Acres have been Sold by the said Wilson J. Cary to Charles Lewis Bankhead their Son in Law & the said Thomas M. & Martha in part towards the execution of their obligation aforesaid have this day conveyed to the said Charles Lewis & his heirs the residuary parcel beforementioned of unknown contents on the Eastern Side of Wolf Creek and whereas I had heretofore for good consideration engaged to convey to the said Thomas M. & Martha another parcel of the same tract of poplar Forest adjacent to the parcel before conveyed to them & bounded by a line begining at the end of a line N 10° W 11 poles & running direct to the northern boundary of the Said poplar Forest tract supposing by protraction but not knowing by actual mensuration that the same would contain 450 acres and the said Thomas M. & Martha being further engaged for good considerations to convey to Anne Cary Bankhead their daughter & wife of the said Charles Lewis in fee simple other 500 Acres adjacent to the parcel of 500 Acres which are to be conveyed to the said Charles Lewis in his own right—now therefore I Thomas Jefferson in consideration of the sum of Five shillings to me in hand paid & of other good causes & considerations do hereby oblige myself so soon as sufficient surveys of the premises can be made to convey to the Said Charles Lewis Bankhead & his heirs in his own right so much of the said parcel promised, but not yet actually conveyed to the said Thomas M. & Martha as with the said residuary parcel this day conveyed as aforesaid by them to the said Charles Lewis will make up the same Five hundred Acres to be bounded by a straight line running from the eastern angle of the triangular grant aforesaid & that I will convey to the said Anne Cary Bankhead & her heirs all the residue of the said Tract so promised but not yet conveyed & as much more adjacent thereto as shall make the same 500 Acres this last additional parcel being to be bounded by such lines as I shall deem convenient to myself, declaring in further explanation of the premises that the sum of these agreements is that the said Charles Lewis shall have from the said Thomas Mann Randolph & myself one parcel of Land adjacent to & Eastward of those Conveyed to Anne Moseley of Five hundred Acres in his own right & as by purchase from the said Wilson J. Cary & that he shall hold one other parcel of 500 Acres adjacent to & Eastward of the proceeding parcel of the same Size in right of the sd Anne Cary & her heirs. In witness whereof I the said Thomas Jefferson have hereto set my hand & Seal this 29th day of October 1810
            
              
                
                  
 Signed Sealed & delivered in presence of Willson Jefferson Cary Thomas J. Randolph, William Bankhead, John Bankhead
                  }
                  
 
 
                  
 Th. Jefferson
 seal
                
              
            
          
          
            At a Court held for Bedford County at the Courthouse the 24th day of April 1811
            This obligation from Thomas Jefferson to Charles Lewis Bankhead was proven by the Oath of Thomas J Randolph, William Bankhead, & John Bankhead three subscribing witnesses & Ordered to be recorded
            
              
                
                  Teste
                
                
                  
 J Steptoe C,B,C—
                
              
            
          
        